Citation Nr: 1451525	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-08 765	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an extension of the delimiting date beyond February 18, 2011 for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from February 1997 to February 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination issued by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's request for an extension of his education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) beyond the delimiting date of February 18, 2011.  The claim is currently under the jurisdiction of the RO in Little Rock, Arkansas.

In August 2012, a Travel Board hearing was held at the Little Rock RO before the undersigned Veterans Law Judge.  The transcript from that hearing has been added to the evidence of record.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does not currently contain any evidence pertinent to the claim not already of record in the paper claims files.


FINDINGS OF FACT

1.  The Veteran's basic delimiting period for receiving Chapter 30 educational benefits expired on February 18, 2011, ten years from the date of his separation from active service.

2.  The Veteran's application for an extension of the delimiting date was received in October 2011.

3.  The Veteran was prevented from initiating or pursuing a program of education between May 3, 2009 and November 30, 2011 because of physical disability not the result of his own willful misconduct. 


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date for educational assistance for a period of disability between May 3, 2009 and November 30, 2011 have been met.  38 U.S.C.A. §§ 3011, 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal (extension of the delimiting date for educational benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, and as applicable to the facts in this case, educational assistance or supplemental educational assistance under the MGIB, Chapter 30 of Title 38, United States Code will not be provided to a veteran beyond ten years from the date of his or her last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  However, provided that the claimant timely applies for an extension of the ten-year delimiting period, such an extension may be granted, in relevant part, if the evidence shows that the claimant was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  38 C.F.R. § 21.7051(a).  To this end, it must be clearly established by medical evidence that a program of education was medically infeasible.  Id.  If such is established, then the delimitating date will be extended in accordance with the provisions of 38 C.F.R. § 21.7051(d) for the length of time that the individual was prevented from initiating or completing the chosen program of education. 

VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a Veteran's original period of eligibility ended, or (2) one year from the date on which a Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c). 

In this case, the Veteran was discharged from active duty on February 18, 2001, and his 10 year period of eligibility therefore expired February 18, 2011.  There is no evidence that demonstrates that the appellant had any active duty after February 18, 2001, nor has he made any such assertion.

In October 2011, the Veteran applied for an extension of his delimiting date.  He reported that he had been diagnosed with multiple sclerosis after suffering two seizures in 2009.  He also stated that he was unable to drive for more than one year and argues that his inability to drive meant he was unable to pursue an educational program because he was unable to get to classes.  

The Board notes that the claim for an extension of the delimiting date was timely as it was received within one year from the date on which the Veteran's original period of eligibility ended.

Review of the evidence of record reveals that the Veteran was treated in a private hospital for a grand mal seizure on May 3, 2009.  A May 7, 2009 letter from a private physician stated that the appellant was not allowed to drive.  A clinical note written by a VA neurologist included a clinical impression of new onset of seizures.  The neurologist also stated that he had informed the appellant about driving and that the appellant had said he had already made arrangements for someone to bring him to work.  Thereafter, an August 19, 2009 written statement from a private neurologist indicated that the appellant could not drive until further notice.  An August 20, 2009 VA Duty Status Report indicates that the appellant was not allowed to drive.  The medical evidence of record reflects that the Veteran was eventually diagnosed with multiple sclerosis.  A December 1, 2011 written statement from a private neurologist states that the Veteran could go back to driving as he had not had any seizures since 2009.

The Board finds that the evidence of record establishes that the Veteran was unable to drive from May 3, 2009 to November 30, 2011 due to a physical disability.  Resolving reasonable doubt in the Veteran's favor, therefore, the Board finds that there is sufficient evidence to establish that the Veteran's multiple sclerosis prevented him from initiating a program of education due a physical disability until this condition was resolved sufficiently so that he was found to be fit to drive on December 1, 2011.  

Under these circumstances, the delimiting date should be extended by the period of his disability.  The earliest evidence of onset of the multiple sclerosis is from May 3, 2009, the date the Veteran first sought treatment for a seizure which led to the diagnosis of multiple sclerosis.  Accordingly, an extension of the delimiting date for educational assistance for a period of disability between May 3, 2009 and November 30, 2011 is warranted. 

Thus, the Board concludes that the Veteran is entitled to an extension of his delimiting date for three years and seven months (i.e., for the period of time covering May 3, 2009 through November 30, 2011).  The Veteran's appeal is, therefore, granted. 



ORDER

Entitlement to an extension of the basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill) beyond the delimiting date of February 18, 2011, for a period of three years and seven months is granted, subject to controlling regulations governing the payment of monetary benefits. 





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


